IN THE SUPREME COURT OF IOWA
                                No. 15–0806

                             Filed May 27, 2016

                         Amended July 27, 2016


OYENS FEED & SUPPLY, INC.,

      Appellant,

vs.

PRIMEBANK,

      Appellee.


      Certified questions of law from the United States District Court for

the Northern District of Iowa, Donald E. O’Brien, United States Senior

District Court Judge.



      A federal district court certified two questions of law in a priority

dispute between competing creditors of a bankrupt hog operation.

CERTIFIED QUESTIONS ANSWERED.


      Joel D. Vos and James W. Redmond of Heidman Law Firm, L.L.P.,

Sioux City, and A. Frank Baron of Baron, Sar, Goodwin, Gill & Lohr,

Sioux City, for appellant.



      Scott C. Sandberg and John O’Brien of Snell & Wilmer, L.L.P.,

Denver, Colorado, and Charles L. Smith and Nicole Hughes of Telpner,

Peterson, Smith, Ruesch, Thomas & Simpson, L.L.P., Council Bluffs, for

appellee.
                                2

      Robert L. Hartwig, Johnston, for amicus curiae Iowa Bankers

Association.
                                      3

HECHT, Justice.

         Crooked Creek Corporation operated a farrow-to-finish hog facility

where it bred gilts and sows and raised their litters for slaughter. See

Ballard v. Amana Soc’y, Inc., 526 N.W.2d 558, 559 (Iowa 1995) (per

curiam) (explaining the term “farrow-to-finish hog operation”); see also

Iowa Code § 459.102(46) (2009) (defining “swine farrow-to-finish

operation” for animal agriculture compliance purposes).          After the

company filed for bankruptcy, the hogs were sold, but the sale did not

generate enough money to pay off competing liens asserted by two of

Crooked Creek’s creditors—Oyens Feed & Supply, Inc. and Primebank.

Today we determine the creditors’ relative priority in the remaining sales

proceeds by answering two questions of law a federal district court

certified to us.

         I. Background Facts and Proceedings.

         This case is before us for a second time. See Oyens Feed & Supply,

Inc. v. Primebank, 808 N.W.2d 186, 195 (Iowa 2011) (answering a

previous certified question from the United States District Court for the

Northern District of Iowa). Our previous decision sets forth the relevant

facts:

                This dispute between Oyens Feed and Primebank
         arises through Crooked Creek Corporation’s chapter 12
         bankruptcy in the United States Bankruptcy Court for the
         Northern District of Iowa. Crooked Creek is a farrow-to-
         finish hog producer located in Plymouth County, Iowa. Both
         Primebank and Oyens Feed claim liens on the proceeds of
         the sale of Crooked Creek’s hogs. Primebank had a perfected
         article 9 security interest in the hogs to secure two
         promissory notes predating Oyens Feed’s . . . section
         570A.5(3) agricultural supply dealer lien in the hogs. The
         proceeds from the sale of the approximately 7500 hogs are
         insufficient to satisfy both parties’ liens.
                                       4

Id. at 187. Although the proceeds from the sale are insufficient to satisfy

both parties’ liens, $342,371.78 remains in escrow pending our

resolution of the parties’ competing claims.

      Oyens Feed holds an agricultural supply dealer lien because it sold

Crooked Creek feed “on credit . . . to fatten the hogs to market weight.”

Id. Livestock feed is an agricultural supply, see Iowa Code § 570A.1(3),

and “[a]n agricultural supply dealer who provides an agricultural supply

to a farmer shall have an agricultural lien,” id. § 570A.3. In our 2011

decision, we concluded Oyens Feed was entitled to superpriority in at

least some of the sales proceeds of Crooked Creek’s hogs even though it

had not followed the statutory certified request procedure for notifying

financial institutions of intent to provide a debtor with agricultural

supplies on credit. Oyens Feed, 808 N.W.2d at 194–95. Because our

decision did not resolve the amount of proceeds in which Oyens Feed had

superpriority, the parties returned to the bankruptcy court for a trial to

establish the extent of each party’s entitlement.

      At trial, Oyens Feed claimed it was entitled to all of the escrowed

funds because its agricultural supply dealer lien has superpriority over

Primebank’s    earlier   perfected   security   interest.   See Iowa   Code

§ 570A.5(3). However, Primebank contended Oyens Feed is not entitled

to the entire escrow amount.

      First, Primebank asserted Oyens Feed had not properly perfected a

lien for the entire amount of feed sold because it had not filed a financing

statement “within thirty-one days after” each date Crooked Creek

purchased feed. Id. § 570A.4(2); see id. § 570A.5 (granting priority to “an

agricultural supply dealer lien that is perfected under section 570A.4”);

In re Shulista, 451 B.R. 867, 874 (Bankr. N.D. Iowa 2011) (“[S]uper

priority is allowed . . . only insofar as the supply dealer has perfected its
                                       5

lien.”); James J. White & Robert S. Summers, Uniform Commercial Code

§ 21–8, at 738 (5th ed. 2000) [hereinafter White & Summers] (“[Article 9

of the Uniform Commercial Code] grants potential super priority only to a

‘perfected agricultural lien.’ ”).   Oyens Feed filed only two financing

statements, one on May 28 and the other on August 14, 2009.                Thus,

Primebank contended Oyens Feed had only perfected its supply dealer

lien for the thirty-one-day periods immediately preceding the filing of

each of its financing statements, meaning it only had priority in, at most,

the amount of funds equaling the price of feed sold between April 27 and

May 28 and between July 14 and August 14.

      Second, Primebank noted that under the statute, Oyens Feed only

has priority “to the extent of the difference between the acquisition price

of the livestock and the fair market value of the livestock at the time the

lien attaches or the sale price of the livestock, whichever is greater.”

Iowa Code § 570A.5(3); see Oyens Feed, 808 N.W.2d at 194. Although all

of Crooked Creek’s pigs came from gilts and sows it raised from birth and

bred, Primebank asserted the acquisition price of the animals could not

be zero because the acquisition price must include costs of feed, labor,

transportation,   facilities   depreciation,   utilities,   and   semen.     As

Primebank put it, “the pigs do not magically appear.”

      The bankruptcy court concluded the plain meaning of section

570A.4 creates a “discrete window of time,” beginning with the farmer’s

purchase of feed and ending thirty-one days later, within which an

agricultural supply dealer must file a financing statement to perfect its

lien. Shulista, 451 B.R. at 876; accord In re Schley, 509 B.R. 901, 908

(Bankr. N.D. Iowa 2014) (“[A]ny superpriority lien . . . would be limited

under § 570A.4(2) to the 31 days before [the party asserting an

agricultural supply dealer lien] filed a financing statement.”); cf. Caster v.
                                     6

McClellan, 132 Iowa 502, 506–07, 109 N.W. 1020, 1021 (1906) (declining

to “extend the force of the enactment beyond the field marked out by the

language employed” because “[i]f . . . there should be an extension of the

lien right, it is for the Legislature to make provision therefor in clear and

unmistakable terms”).    “If additional feed is sold after the . . . 31-day

period, another financing statement must be filed within 31 days of sale

to perfect the lien on that transaction.” Shulista, 451 B.R. at 877; see

also In re Big Sky Farms Inc., 512 B.R. 212, 219–20 (Bankr. N.D. Iowa

2014) (concluding Shulista remains good law after our previous Oyens

Feed decision). Accordingly, the bankruptcy court concluded Oyens Feed

had only perfected its lien as to amounts for feed delivered in the thirty-

one days preceding the filing of each of its financing statements.       See

Schley, 509 B.R. at 908 (setting a maximum recovery under analogous

circumstances of the “total amount of feed supplied during the 31 days

prior to the first and second filings”).     The court found Oyens Feed

perfected its lien in $156,367.43 of the escrowed funds and the

remainder of its lien was unsecured.

      In reaching its decision on the extent of Oyens Feed’s lien in the

escrowed funds, the bankruptcy court reasoned the acquisition price of

the hogs was zero because Crooked Creek raised hogs from birth rather

than purchasing them.        The court concluded “the ‘purchase price’

comprises the vast majority, if not all of, the ‘acquisition price’ for . . .

purposes of Iowa Code § 570A.5(3).”        In adopting this formulation of

“acquisition price,” the court rejected Primebank’s contention that

acquisition price includes all expenses prorated per hog.      Further, the

court concluded that while chapter 570A imposes some important

limitations on feed suppliers’ priority—for example, a thirty-one-day filing

period—the legislature could not have intended to make feed suppliers
                                       7

engage in an elaborate accounting process to demonstrate the extent of

their priority. Cf. Oyens Feed, 808 N.W.2d at 194 (declining to require

feed suppliers to engage in an “impractical and cumbersome” certified

request   process   because   “[t]he   legislature   presumably   sought   to

encourage a fluid feed market without burdening cooperatives and

farmers”).   The bankruptcy court awarded Oyens Feed $156,367.43 of

the escrowed funds and awarded Primebank the remainder.

      Both parties appealed to the federal district court. See 28 U.S.C.

§ 158(a)(1) (2012) (vesting federal district courts with jurisdiction to hear

appeals from final judgments and orders in cases and proceedings

referred to bankruptcy judges). Oyens Feed appealed the determination

that chapter 570A requires agricultural supply dealers to file a new

financing statement to perfect a lien for additional feed sold after filing

the first financing statement.    Primebank appealed the determination

that the acquisition price for livestock born in Crooked Creek’s farrow-to-

finish facility is zero. A federal magistrate recommended that the district

court certify two questions of law to us.

      The United States District Court for the Northern District of Iowa

adopted the magistrate’s recommendation and certified the following

questions:

            1. Pursuant to Iowa Code section 570A.4(2), is an
      agricultural supply dealer required to file a new financing
      statement every thirty-one (31) days in order to maintain
      perfection of its agricultural supply dealer’s lien as to feed
      supplied within the preceding thirty-one (31) day period?

            2. Pursuant to Iowa Code section 570A.5(3), is the
      “acquisition price” zero when the livestock are born in the
      farmer’s facility?
                                     8

      II. The Parties’ Positions.

      A. Oyens Feed. Oyens Feed asserts the answer to question one is

“no” and the answer to question two is “yes.”         It contends the word

“within” in section 570A.4 is ambiguous and asserts we should resolve

that ambiguity by holding once an agricultural supply dealer initially

perfects its lien, the lien remains continuously perfected both as to the

initial amount and as to any future amounts the feed supplier provides.

Oyens Feed acknowledges the bankruptcy court reached a contrary

conclusion in Shulista, but it asserts Shulista was wrongly decided.

      Oyens Feed’s quarrel with Shulista is multifaceted. First, it asserts

Shulista ignores an express reference to prospective filing in the general

provisions of chapter 554—Iowa’s version of the Uniform Commercial

Code (UCC).     See Iowa Code § 554.9308(2) (“An agricultural lien is

perfected when it becomes effective if the applicable requirements are

satisfied before the agricultural lien becomes effective.”). Second, Oyens

Feed contends requiring a feed supplier to file serial financing statements

is impractical and cumbersome, and we rejected an impractical and

cumbersome process in our prior decision in this case. See Oyens Feed,
808 N.W.2d at 194.       But see Big Sky Farms, 512 B.R. at 220–21

(concluding the certified request process and the process of filing

financing statements “are in fact very different” because a feed supplier

filing a financing statement may act unilaterally).

      Oyens Feed further contends Shulista wrongly attributed material

significance to a 2003 amendment that removed forward-looking

language from chapter 570A.      See Shulista, 451 B.R. at 877; see also

2003 Iowa Acts ch. 82, § 5. Before the 2003 amendment, chapter 570A

provided a method through which an agricultural supply dealer could

perfect a lien for the amount of “the agricultural [supply] which has been
                                     9

or may be furnished.” Iowa Code § 570A.4(1)(b) (2001) (emphasis added).

Oyens Feed points to the billbook explanation for the 2003 amendment,

which states the amendment maintained agricultural liens’ priority

status.     S.F. 379, 80th G.A., 1st Sess. explanation (Iowa 2003); see

Oyens Feed, 808 N.W.2d at 189 (referring to this explanation in tracing

the history of chapter 570A).         Asserting the bankruptcy court’s

interpretation of current section 570A.4 diminishes the priority status of

agricultural supply dealers’ liens by limiting the perfecting effect of a

financing statement to a period of thirty-one days before filing, Oyens

Feed contends the court misunderstood the legislative intent underlying

the 2003 amendment.

         Finally, Oyens Feed relies upon a 1945 probate case for a

definition of “within” that suggests the word only sets an end date, not a

start date, for determining whether a financing statement was timely

filed.    See Jensen v. Nelson, 236 Iowa 569, 572, 19 N.W.2d 596, 598

(1945).

         B. Primebank. Primebank asserts the answer to question one is

“yes” and the answer to question two is “no.” On the first question, it

contends the plain meaning of the phrase “within thirty-one days after”

sets both a start and end date for the perfection period, and thus, there

is no ambiguity and no need to delve into legislative history, apply rules

of statutory construction, or interpret the word “within.”

         On the second question, Primebank contends the bankruptcy

court erroneously ignored or diminished the significance of acquisition

price in the agricultural lien scheme. Primebank distinguishes between

the “purchase price” of Crooked Creek’s hogs, which it concedes is zero

under the circumstances presented here, and the “acquisition price,” the

phrase in section 570A.5(3) (2009). In other words, Primebank asserts
                                     10

the word acquisition must mean something different from the word

purchase.

      III. Power to Answer Certified Questions.

      We may answer certified questions of law when a federal court or

another state’s appellate court has before it a case in which questions of

Iowa law may be determinative and the certifying court can find no

controlling Iowa precedent.     Iowa Code § 684A.1.        As the bankruptcy

court has noted, there is no controlling Iowa precedent on the questions

presented in this case because we did not address the “within thirty-one-

days” language of section 570A.4 in our prior Oyens Feed decision. Big

Sky Farms, 512 B.R. at 219–20. Additionally, as before, the questions

certified to us are “purely legal issue[s] on the interpretation of . . . Iowa

statute[s] that will resolve the lien priority dispute.”    Oyens Feed, 808
N.W.2d at 188. “To resolve these issues, we are faced with the weighty

task of determining the working relationship between . . . agricultural

liens and Revised Article 9 of the UCC.” Stockman Bank of Mont. v. Mon-

Kota, Inc., 180 P.3d 1125, 1133 (Mont. 2008). Both parties urge us to

answer the questions. Accordingly, we elect to do so. See Oyens Feed,
808 N.W.2d at 188.

      IV. Analysis.

      Oyens Feed holds an agricultural supply dealer lien—one of many

types of agricultural liens that have caused “much confusion for those

involved in agricultural financing.”      Wyatt P. Peterson, Note, Revised

Article 9 and Agricultural Liens: An Iowa Perspective, 8 Drake J. Agric. L.

437, 447 (2003) [hereinafter Peterson]; see also Keith G. Meyer, A Garden

Variety of UCC Issues Dealing with Agriculture, 58 U. Kan. L. Rev. 1119,

1120 (2010) (“Producers, lenders, lawyers, and courts continue to

grapple with problems connected with agriculture credit.”).         Article 9
                                     11

security interests and agricultural liens are distinct devices protecting

those who extend credit in different contexts. See Stockman Bank, 180
P.3d at 1134. “A farm lender who acquires a ‘security interest’ through a

‘security agreement’ . . . has a security interest, not an agricultural lien.”

White & Summers § 21–8, at 737; accord In re Coastal Plains Pork, LLC,

No. 09-08367-8-RDD, 2012 WL 6571102, at *9 n.15 (Bankr. E.D.N.C.

Dec. 17, 2012) (applying Iowa Code chapter 570A and noting “the lien

created is statutory, not consensual,” meaning “[n]o security agreement

is required”); Stockman Bank, 180 P.3d at 1134 (“Critical to an accurate

reading of the agricultural lien provisions within Revised Article 9 is an

understanding that agricultural liens are not security interests.”); see also

Iowa Code § 554.9102(1)(e) (defining “agricultural lien” as an interest

“other than a security interest”).

      To answer the certified questions, we must interpret statutory

provisions in Iowa Code chapter 570A.          Our principles of statutory

construction are well established:

             When the plain language of a statute . . . is clear, we
      need not search for meaning beyond the statute’s express
      terms. We may presume the words contained within a
      statute have the meaning commonly attributed to them. We
      can resort to rules of statutory construction, however, when
      a statute’s meaning is ambiguous. “A statute is ambiguous
      if reasonable persons could disagree as to its meaning.”

Exceptional Persons, Inc. v. Iowa Dep’t of Human Servs., 878 N.W.2d 247,

251 (Iowa 2016) (citations omitted) (quoting Remer v. Bd. of Med.

Exam’rs, 576 N.W.2d 598, 601 (Iowa 1998)).

      A. Question      One:    Perfecting    the    Feed    Supplier    Lien.

“[P]erfection is the process a creditor uses to establish its priority in

relation to other creditors of the debtor in the same collateral by giving

notice of its interest.” Stockman Bank, 180 P.3d at 1137.         Iowa Code
                                    12

section 570A.4 sets forth the requirements for perfecting an agricultural

supply dealer lien.   The relevant provisions of section 570A.4 are as

follows:

            Except as provided in this section, a financing
      statement filed to perfect an agricultural supply dealer lien
      shall be governed by chapter 554, article 9, part 5, in the
      same manner as any other financing statement.

           1. The lien becomes effective at the time that the
      farmer purchases the agricultural supply.

             2. In order to perfect the lien, the agricultural supply
      dealer must file a financing statement in the office of the
      secretary of state as provided in section 554.9308 within
      thirty-one days after the date that the farmer purchases the
      agricultural supply. . . . Filing a financing statement as
      provided in this subsection satisfies all requirements for
      perfection of an agricultural lien as provided in chapter 554,
      article 9.

Iowa Code § 570A.4.

      Ambiguity arises “when reasonable persons could disagree as to [a

statute’s] meaning. Naumann v. Iowa Prop. Assessment Appeal Bd., 791
N.W.2d 258, 261 (Iowa 2010).      As we recognized in Jensen, the word

“within” “is fairly susceptible of different meanings.” Jensen, 236 Iowa at

572, 19 N.W.2d at 598. Accordingly, we conclude section 570A.4(2) is

ambiguous and proceed to apply our rules of statutory construction to

resolve the ambiguity.

      1. Relationship between chapter 554 and chapter 570A.          Oyens

Feed contends section 570A.4’s express incorporation             of section

554.9308 compels the conclusion that it needed to file only one financing

statement to perfect its lien for all of Crooked Creek’s feed purchases—

including those occurring after the first financing statement was filed on

May 28, 2009. Section 554.9308(2) provides,

      An agricultural lien is perfected if it has become effective and
      all of the applicable requirements for perfection in section
                                     13
      554.9310 have been satisfied.    An agricultural lien is
      perfected when it becomes effective if the applicable
      requirements are satisfied before the agricultural lien
      becomes effective.

Iowa Code § 554.9308(2). In turn, section 554.9310 simply states that,

with some exceptions not applicable to agricultural liens, “a financing

statement must be filed to perfect all security interests and agricultural

liens.” Id. § 554.9310(1); see White & Summers § 21–8, at 738 (“With

respect to perfection, section 9–310 makes no concessions to the

agricultural lien.”). Thus, because chapter 554 contemplates agricultural

liens that are perfected immediately when they become effective, and

chapter 570A refers to that portion of chapter 554, Oyens Feed contends

a single financing statement perfects an agricultural supply dealer’s lien

for the value of any feed sold after the dealer files a financing statement.

We disagree.

      Chapter 554 contains general provisions that act as default

settings. But the legislature can supersede the general provisions with

more specific guidelines or different rules in statutes with narrower

scope—as it has in chapter 570A. See Iowa Code §§ 570A.4–.5 (applying

some article 9 provisions to agricultural supply dealer liens “[e]xcept as

provided in this section”). Commentators have noted that references to

agricultural liens within article 9 do not establish article 9 as the

principal source of rules governing them. See Robert D’Agostino & Bruce

Gordon Luna II, The U.C.C. and Perfection Issues Relating to Farm

Products, 35 N. Ill. U. L. Rev. 169, 173 (2014) (“The governance and

creation of agricultural liens . . . are still relegated to the related non-

U.C.C. state statute that creates an agricultural lien.”); see also White &

Summers § 21–8, at 738 (“[T]he agricultural lien has one foot in Article 9

and one foot outside of it.”). Instead, the reason for including agricultural
                                     14

liens among those that are perfected by filing a financing statement “was

to eliminate secret liens by requiring a public filing.” Keith G. Meyer, A

Potpourri of Article 9 Issues, 8 Drake J. Agric. L. 323, 333 (2003); see also

Peterson, 8 Drake J. Agric. L. at 441–42 (noting the reason for including

agricultural liens within article 9 was to eliminate uncertainty in lenders’

secured status).

      Thus, although chapter 570A incorporates some provisions of

chapter 554, to the extent there is a conflict between them, chapter 570A

prevails if it requires something more to perfect an agricultural supply

dealer’s lien. See Iowa Code § 570A.4(2) (“Filing a financing statement as

provided in this subsection satisfies all requirements for perfection of an

agricultural lien as provided in chapter 554, article 9.” (Emphasis

added.)); Shulista, 451 B.R. at 880 (giving chapter 570A’s terms “priority

over the general UCC standards”); cf. Iowa Code § 554.9322(7) (“A

perfected agricultural lien . . . has priority over a conflicting security

interest in or agricultural lien on the same collateral if the statute

creating the agricultural lien so provides.” (Emphasis added.)).

      The language of section 570A.4 conflicts with the language of

section 554.9308(2). Although section 570A.4(2) refers to the “perfected

when effective” language of section 554.9308(2), that reference is followed

by the limiting phrase requiring a supply dealer to file a financing

statement “within thirty-one days after the date that the farmer

purchases the agricultural supply.”       Id. § 570A.4(2).   We conclude the

phrase “within thirty-one days after” creates a rule that is specific to

agricultural supply dealer liens and that modifies the general agricultural

lien rule.   In other words, the phrase makes the second sentence of

section 554.9308(2) inapplicable to agricultural supply dealer liens.

Compare id., with id. § 554.9308(2). The context-specific rule defeats the
                                       15

general rule when a conflict arises. Id. § 4.7; Oyens Feed, 808 N.W.2d at

194.

       2. Legislative history.   Having clarified the relationship between

Code chapters, we now turn to examine Oyens Feed’s assertion that the

billbook explanation for the 2003 amendments to chapter 570A supports

its position in this case. See Iowa Code § 4.6(3), (7) (permitting courts to

consider “legislative history” and a statute’s “preamble or statement of

policy” in resolving ambiguity). We conclude Oyens Feed’s reliance on

the explanation that states amendments to chapter 570A would

“maintain” the prior law is misplaced.

       Removing potentially dispositive language from a statute through

the amendment process is material even if the legislature does not

expressly indicate that it is.     See Orr v. Lewis Cent. Sch. Dist., 298
N.W.2d 256, 260–61 (Iowa 1980) (concluding the legislature materially

amended a statute despite no “indication that a substantive change in

the law was intended” because it “removed the language which had been

determinative” in a prior case). Here, the legislature clearly removed the

phrase in the pre-2003 statute that authorized filings covering amounts

for supplies that “may be furnished.” Compare Iowa Code § 570A.4(1)(b)

(2001), with id. § 570A.4(2) (2009).

       But even accepting as true Oyens Feed’s contention that the

legislature intended the 2003 amendments merely to maintain the

previous lien priority framework for agricultural supply dealers, the

interpretation   of   section    570A.4     advanced   by   Oyens   Feed   is

unpersuasive.    Indeed, the interpretation advanced would in our view

substantially expand the priority afforded such dealers under the pre-

2003 framework.       Under Oyens Feed’s interpretation of the statute as

amended, an agricultural supply dealer’s lien is transformed into a
                                      16

temporally unbounded and indefinite superpriority not only for a

farmer’s purchases of supplies from the dealer within thirty-one days

before the dealer files a financing statement, but also for purchases made

any time thereafter.

         Before the 2003 amendment of chapter 570A, agricultural supply

dealers were not required to file financing statements to establish their

liens.    They were required instead to “file a verified lien statement” to

perfect their liens.   Iowa Code § 570A.4(1) (2001).      All lien statements

were required to include “[a]n itemized declaration of the . . . retail cost of

the agricultural [supply] which has been or may be furnished” and note

“[t]he last date through which the agricultural supply dealer . . . agreed

to   furnish   agricultural”   supplies.    Id.   § 570A.4(1)(b)–(c).   Thus,

agricultural supply dealers seeking superpriority over a previously

perfected security interest, see id. § 570A.5(3), before the 2003

amendment were required to disclose both the value and the clear

temporal limits of their liens.

         By contrast, a supply dealer filing a financing statement under

current law need only disclose its own name, “the name of the debtor,”

and a description of “the collateral covered by the financing statement.”

Id. § 554.9502(1) (2009); see id. § 570A.4 (“[A] financing statement filed

to perfect an agricultural supply dealer lien shall be governed by chapter

554, article 9, part 5 . . . .”). Unlike the lien statements required before

the 2003 amendment, financing statements required by current law do

not disclose the amount of the claimed lien or the chronological period

during which agricultural supplies were—or are in the future to be—sold.

This significant change in the substance of the notice required of

agricultural supply dealers is inconsistent with Oyens Feed’s assertion

that the legislature intended the 2003 amendment merely to integrate
                                          17

chapter 554 and pre-2003 chapter 570A without making substantive

changes—unless      section    570A.4          as   amended     includes   a   filing

requirement that maintains temporal and value limitations on supply

dealers’ liens. Put another way, if we were to assume, as Oyens Feed

urges, that the legislature intended the 2003 amendment would

“maintain” the priority framework previously enjoyed by agricultural

supply dealers, we conclude the assumption would augur in favor of

Primebank’s interpretation of section 570A.4.            See Iowa Code § 4.6(4)

(permitting courts resolving statutory ambiguity to consider “former

statutory provisions, including laws upon the same or similar subjects”).

      “Chapter    570A    is   a    compromise        between    the   interests     of

agricultural supply dealers and financial institutions.”               Thomas E.

Salsbery & Gale E. Juhl, Chapter 570A Crop and Livestock Lien Law: A

Panacea or Pandora’s Box, 34 Drake L. Rev. 361, 387 (1985) [hereinafter

Salsbery & Juhl]; see also In re Crooked Creek Corp., 427 B.R. 500, 506

(Bankr. N.D. Iowa 2010) (stating “the legislature tried to strike a balance

among the various stakeholders,” protecting feed suppliers in some

instances and financial institutions in others), overruled on other grounds

by Oyens Feed, 808 N.W.2d at 195; Peterson, 8 Drake J. Agric. L. at 445

(concluding the legislature intended to protect agricultural supply

dealers but also enacted “more notice and filing requirements than had

been previously required [for] agricultural liens”).             We conclude the

bankruptcy    court’s    decision    in    Shulista    correctly    balances       this

compromise. See Shulista, 451 B.R. at 876. In the agricultural supply

dealer’s lien context, any increased burden arising from a requirement

that agricultural supply dealers file serial financing statements is “fairly

. . . considered as a reasonable exchange for the super-priority status the

filing helps to acquire.” Id. at 881.
                                    18

      3. The word “within.” As we have noted, Oyens Feed asserts the

word “within” in section 570A.4 supports its contention that an

agricultural supply dealer’s lien can be perfected by filing a financing

statement either before or after a farmer purchases an agricultural

supply so long as the filing occurs within thirty-one days after the initial

purchase for which the lien is claimed. Although we do not resolve this

case solely with “plain language” analysis, we conclude the sometimes

elastic meaning of the word “within” would stretch beyond the breaking

point if applied as Oyens Feed suggests. See Farmers Coop. Elevator Co.

v. Union State Bank, 409 N.W.2d 178, 181 (Iowa 1987) (rejecting a

creditor’s argument that, “although creative, stretches the [statutory]

language . . . beyond our interpretation guideposts”).

      In Jensen, we addressed a will’s charitable bequest of property to

the county when the will specified the gift was to be made if the county

built a new courthouse “within ten years after [the testator’s] death.”

Jensen, 236 Iowa at 570, 19 N.W.2d at 597. The county in fact built a

new courthouse, but it did so “between the making of the will and

testator’s death.”   Id. at 571, 19 N.W.2d at 597.       The testator’s heirs

contended the charitable bequest failed because the county had built the

courthouse too early. See id.

      We acknowledged the meaning of the word “within” was the “vital

question.” Id. at 572, 19 N.W.2d at 598. We explored several definitions:

      In fixing time, this word is fairly susceptible of different
      meanings. It may be taken to fix both the beginning and end
      of the period of time in which a specified act must be done.
      In this sense “within” means “during.”

             However, “within” frequently means “not beyond, not
      later than, any time before, before the expiration of.” In this
      sense “within” fixes the end but not the beginning of a period
      of time. This meaning is neither unusual nor strained and is
      well recognized in law.
                                        19

Id. (citation omitted). We chose to apply the latter meaning in Jensen

because courts favor charitable bequests and honoring the bequest

plainly carried out the testator’s intent. See id. at 571–72, 19 N.W.2d at

598.   Oyens Feed urges us to apply that meaning once again in this

context.

       However, we recognized in Jensen that sometimes the word within

“may be taken to fix both the beginning and end of the period of time.”

Id. at 572, 19 N.W.2d at 598. Our decision in Johnson v. Brooks, 254
Iowa 278, 286–87, 117 N.W.2d 457, 461–62 (1962), illustrates one

example. In Johnson, the plaintiff mailed the defendant a notification of

filing before actually filing their petition. Id. at 280, 117 N.W.2d at 458–

59. Yet the relevant statute required plaintiffs to send the notification

“within ten days after” filing. Id. at 281–82, 117 N.W.2d at 459. The

plaintiff served a second notification after filing the petition, but that

notification was outside the prescribed limit of ten days. See id. at 280–

81, 117 N.W.2d at 458–59. The defendant raised a statute of limitations

defense, contending the first notification was too early and the second

was too late. Id. at 281, 117 N.W.2d at 459.

       We agreed. We found no basis for holding that a notification “is

sufficient if it states that a copy of the original notice will be filed . . . . If

such was the intention of the legislature, it could have and would have

so provided.” Id. at 284, 117 N.W.2d at 461. Although the plaintiff cited

Jensen, we explained Jensen was not controlling because setting both a

beginning and end of the temporal window for the timely filing of original

notices was vital to protecting other parties under the circumstances.

See id. at 286, 117 N.W.2d at 462 (“[A]s used in this statute, filing of the

copy of the original notice is made a condition to the validity of the notice

to defendant.”). We concluded,
                                      20
      The statute clearly requires the [plaintiff] to notify the
      defendants that the copy of the original notice has already
      been filed . . . , and from the time of that filing [plaintiff] had
      only ten days to properly notify the defendants. Thus we
      have a significant commencement date as well as terminus
      date fixed by the words of the statute, which is the polestar
      for its true meaning in such matters.

Id. at 286–87, 117 N.W.2d at 462.          Our understanding of the word

“within” in Johnson has persuasive force in this case as well.              We

conclude a feed supplier’s financing statement gives notice that the

supplier’s lien has—not will—become effective. Cf. Lydick v. Smith, 266
N.W.2d 208, 210 (Neb. 1978) (“[I]t is not . . . compliance with the statute

to give notice of something which has not yet been done.”).

      Furthermore, a meaning of “within” that fixes both the beginning

and end of a period for filing agricultural supply dealer lien financing

statements seems most appropriate when the language of section 570A.4

is contrasted with other statutory language in chapter 554 governing

secured transactions in other contexts. Two provisions of chapter 554

require action within a certain number of days after some event—but by

necessity demarcate the event itself as a starting point. See Iowa Code

§ 554.9317(5) (giving priority to a purchase-money security interest

perfected with a financing statement filed “before or within twenty days

after the debtor receives delivery of the collateral”); id. § 554.9507(3)(a)

(providing a financing statement that becomes seriously misleading due

to a debtor’s name change still perfects an interest “in collateral acquired

by the debtor before, or within four months after, the change”).

      These provisions from chapter 554 stand in stark contrast to the

phrase “within thirty-one days after the date that the farmer purchases

the agricultural supply” in section 570A.4. In both section 554.9317(5)

and section 554.9507(3), the legislature used both the word “before” and

the phrase “within . . . after.” This suggests only post-event occurrences
                                         21

take place within a certain amount of time after the event; if that were

not the case, the word “before” would be superfluous. Put another way,

these two provisions indicate the legislature knows how to include pre-

event occurrences when it wants to do so, and the word “within” does not

alone effect such an inclusion. As we explained almost ninety years ago,

when we interpret statutory language, even “indulgence in the doctrine of

generous construction cannot be permitted to . . . extend[] the meaning

of words so far that it amounts to the addition of new ones.” Peterson

Co. v. Freeburn, 204 Iowa 644, 646, 215 N.W. 746, 748 (1927). Because

section 570A.4 does not say “before or within thirty-one days after the

date that the farmer purchases the agricultural supply,” we reject Oyens

Feed’s contention that a financing statement filed under the section can

perfect an agricultural supply lien for purchases of agricultural supplies

occurring after the financing statement is filed.

       4. Answer to question one. We answer “yes” to question one. We

conclude an agricultural supply dealer’s financing statement cannot

perfect a lien under section 570A.4 for quantities of feed sold on credit

after the statement is filed.       Instead, the agricultural supply dealer’s

financing statement only perfects a lien for the feed purchases occurring

during the thirty-one days preceding the filing of the financing

statement. 1 See Iowa Code § 570A.4(2). This interpretation of section

570A.4(2) best accommodates the interrelationship between chapter 554

and chapter 570A and the legislative compromise underlying the 2003

amendments incorporating chapter 570A into article 9.


       1We  do not suggest every sale must generate a new financing statement. For
example, a supply dealer who sells feed on credit every week—say, on May 1, 8, 15, 22,
and 29—could perfect a lien as to all amounts sold in that month by filing a financing
statement on the last day of the month.
                                     22

      B. Question Two: Acquisition Price. Section 570A.5(3) limits a

feed supplier lien’s priority to “the difference between the acquisition

price of the livestock and the fair market value of the livestock at the

time the lien attaches or the sale price of the livestock, whichever is

greater.” Iowa Code § 570A.5(3). Chapter 570A “provides no definition of

the term acquisition price.” Coastal Plains Pork, 2012 WL 6571102, at *5

(applying Iowa law).     Commentators writing soon after the original

enactment of chapter 570A suggested section 570A.5(3) “may cause

consternation in the financial institution community” because “it appears

that where there is existing livestock with no acquisition price, the

secured creditor will stand behind a verified lien to the full extent of the

value of the feed consumed.” Salsbery & Juhl, 34 Drake L. Rev. at 377–

78.

      We agree with the commentators that section 570A.5(3) allows an

agricultural supply dealer with a perfected lien on a farrow-to-finish

producer’s herd to assert superpriority to the full extent of the value of

feed purchased because we conclude animals born and raised in the

farmer’s farrow-to-finish operation have no “acquisition price” as that

term is used in section 570A.5(3).

      Primebank contends the legislature’s use of the term “acquisition”

rather than the “purchase” or “sale” price means acquisition price

necessarily includes a farmer’s overhead costs and costs of production

such as transportation, labor, and semen.          However, we conclude

Primebank’s argument conflates acquisition price with acquisition cost.

Cf. David Frisch, UCC Section 9-315: A Historical and Modern Perspective,

70 Minn. L. Rev. 1, 55 (1985) (disputing that “cost was intended to mean

acquisition price” because the UCC’s “drafters knew how to use the term

price when they wished to do so”); William E. Hogan, Financing the
                                   23

Acquisition of New Goods Under the Uniform Commercial Code, 3 B.C.

Indus. & Com. L. Rev. 115, 153 n.151 (1962) (noting the UCC generally

does not define “costs,” but “an argument that the term includes more

than acquisition price . . . may be made from the fact that elsewhere the

Code uses terms clearly indicating ‘price’ ”). Furthermore, we conclude

Primebank’s formulation of “acquisition price” would require detailed and

elaborate recordkeeping and accounting of every conceivable cost—

including variable items like utility bills and facilities depreciation—

incurred by a farmer in raising a constantly changing group of animals

and would frustrate the legislature’s intent “to encourage a fluid feed

market without burdening cooperatives and farmers.” Oyens Feed, 808
N.W.2d at 194.

      Our resolution of this issue is also influenced by the notions that

one can incur a cost unilaterally and that a price tends to involve two

parties exchanging something. The Black’s Law Dictionary definition of

“price” refers to a sales transaction and the amount of money that

changes hands.    Price, Black’s Law Dictionary (10th ed. 2014).     The

bankruptcy court here noted Crooked Creek’s pigs came into the farrow-

to-finish operation without a purchase, sale, or exchange.

      The phrase “acquisition price” appears in one other chapter of the

Iowa Code: chapter 6B, detailing the power of eminent domain. Section

6B.59 provides that if an acquiring agency uses eminent domain power

to acquire property and later sells that property “for more than the

acquisition price paid to the landowner,” the agency must pay the

landowner the difference between what it paid to acquire the land and

what it received in the sale. Iowa Code § 6B.59. In the eminent domain

context, the phrase “acquisition price” appears to refer only to the

amount of money that exchanged hands, not that amount plus the
                                    24

acquiring agency’s other costs incurred for labor, inspectors’ services,

surveyor fees, appraiser charges, and the like.      We reach a similar

conclusion with respect to the meaning of acquisition price in chapter

570A.

        Our conclusion does not write acquisition price out of the statute

or substitute the word “purchase” in place of “acquisition.”     One can

imagine a hypothetical transaction that does have an acquisition price

but no purchase price. In our hypothetical scenario, two farmers raise

both cows and pigs, but each decides to focus prospectively on just one

or the other. One farmer trades his or her pigs for the other farmer’s

cows, and vice versa. Neither farmer has purchased the other’s animals

because no currency exchanged hands, but each farmer has acquired

new livestock.     The acquisition price paid by each farmer could be

established by proving the market value of the respective farmer’s

animals at the time of the trade.

        We answer “yes” to question two.      Livestock born in Crooked

Creek’s farrow-to-finish operation had a zero acquisition price for

purposes of Iowa Code section 570A.5(3).

        V. Conclusion.

        We answer both certified questions in the affirmative. We return

this case to the federal district court for further proceedings consistent

with this opinion.

        CERTIFIED QUESTIONS ANSWERED.